



COURT OF APPEAL FOR ONTARIO

CITATION: Muthulingam (Re), 2017 ONCA 1026

DATE: 20171228

DOCKET: C63491

Sharpe, Watt and Roberts JJ.A.

IN THE MATTER OF: Ramanan Muthulingam

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jonathan Fernandes, for the appellant, Ramanan
    Muthulingam

Susan Magotiaux, for the respondent, the Attorney
    General of Ontario

Logan Crowell, for the respondent, Ontario Shores

Heard and released orally: December 21, 2017

On appeal from the disposition of Ontario Review Board,
    dated February 15, 2017, with reasons dated March 6, 2017.

REASONS FOR DECISION

[1]

The appellant appeals against a disposition of the Ontario Review Board
    detaining him at the Secure Forensic Service of the Ontario Shores Centre for
    Mental Health Sciences, with hospital and grounds privileges, as well as entry
    into the community for up to 10 hours, accompanied by staff or by an approved
    person.

[2]

The appellant advances two principal grounds of appeal. He says that the
    Boards core finding, that he remained a significant threat to the safety of
    the public, is unreasonable. He also submits that the Board erred in law in rendering
    its decision in contravention of s. 14 of the
Evidence Act
, R.S.O.
    1990, c. E.23 which requires corroboration of a partys own evidence in actions
    against certain groups of persons, including patients in psychiatric
    facilities.

[3]

In our view, both grounds of appeal fail.

[4]

There was ample evidence adduced before the Board to establish the
    significant threat threshold. During the review period in issue, the appellant
    remained floridly psychotic. He lacked insight into the index offence. He
    refused treatment. He continued to deny that he had a mental illness. He had
    made specific threats to harm a treating psychiatrist, threats that revealed a
    persistent delusion that was linked to the index offence. These delusions
    remained unabated.

[5]

The combined force of this constellation of factors provided a sound
    evidentiary basis for the Boards finding that the significant threat threshold
    had been met.

[6]

The
Evidence Act
of this province applies to proceedings over
    which the legislature of this province has jurisdiction. Part XX.1 of the
Criminal
    Code
,
which establishes
    review boards and defines their jurisdiction, is not something over which the
    legislature of the province of Ontario has jurisdiction. It follows that s. 14
    of the
Evidence Act
of this province does not apply to Review Board
    proceedings, either directly because of its introductory language  an
    opposite or interested party in an action  or through its referential
    incorporation by s. 40 of the
Canada Evidence Act
, R.S.C. 1985, c. C-5, as amended,
which,
    after all, is to be accorded a narrow scope under
R. v. Albright
¸
    [1987] 2 S.C.R. 383. It follows that the Board did not err in failing to apply
    s. 14.

[7]

The appellant has also filed an application seeking a declaration that
    the psychological security of his person was infringed because, detained by an
    order of the Ontario Review Board, he received extremely high doses of
    anti-psychotic medication which resulted in serious psychological harm. This
    freestanding claim is advanced here for the first time. It is unrelated to the
    appeal against the disposition of the Review Board, thus is not cognisable on
    an appeal under Part XX.1. It lacks meaningful evidentiary support. It seeks
    from a reviewing court, whose jurisdiction is statutory, a remedy available, if
    at all, in discrete proceedings in the superior court.

[8]

The appeal against the disposition of the Review Board, the application
    for declaratory relief under the
Charter
and the related application
    to admit fresh evidence in support of that
Charter
application, are
    dismissed.

Robert
    J. Sharpe J.A.
David Watt J.A.
L.B. Roberts J.A.


